                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS WOOD,                                      :       No. 3:16-cv-2450
                                                  :
                                 Plaintiff        :       (Judge Munley)
                 v.                               :
                                                  :
SGT. DETWILER, OFFICER                            :
FOGELMAN, OFFICER BROWN, :
                                                  :
                                 Defendants :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                     MEMORANDUM

        Thomas Wood (“Wood”), a state inmate in the custody of the Pennsylvania

Department of Corrections (“DOC”), at all times relevant, housed at the State

Correctional Institution at Rockview (“SCI-Rockview”) Bellefonte, Pennsylvania, filed

the instant civil rights complaint pursuant to 42 U.S.C. § 1983, on December 12, 2016,

naming as Defendants Barry Detwiler (“Detwiler”), Andrew Fogleman (“Fogleman”),

and Joshua Brown (“Brown”). (Doc. 1). The matter is proceeding via an amended

complaint (Doc. 35) filed by Wood on June 2, 2017.

        Presently pending is a motion (Doc. 65) for summary judgment pursuant to

Federal Rule of Civil Procedure 56, filed on behalf of all Defendants. For the reasons set

forth below, the motion will be granted.

I.      Standard of Review

        Summary judgment “should be rendered if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to
any material fact and that the movant is entitled to judgment as a matter of law.” FED.R.

CIV.P. 56(c); Turner v. Schering-Plough Corp., 901 F.2d 335, 340 (3d Cir. 1990).

“[T]his standard provides that the mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original); Brown v.

Grabowski, 922 F.2d 1097, 1111 (3d Cir. 1990). A disputed fact is “material” if proof of

its existence or nonexistence would affect the outcome of the case under applicable

substantive law. Id.; Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir.

1992). An issue of material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party. Anderson, 477 U.S. at 257; Brenner

v. Local 514, United Brotherhood of Carpenters and Joiners of America, 927 F.2d 1283,

1287-88 (3d Cir. 1991).

       The party moving for summary judgment bears the burden of showing the absence

of a genuine issue as to any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Orson, Inc. v. Miramax Film Corp., 79 F.3d 1358, 1366 (3d Cir. 1996). Once

such a showing has been made, the non-moving party must go beyond the pleadings with

affidavits, depositions, answers to interrogatories or the like in order to demonstrate

specific material facts which give rise to a genuine issue. FED. R. CIV. P. 56; Celotex,

477 U.S. at 324; Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986)

(stating that the non-moving party “must do more than simply show that there is some
                                              2
metaphysical doubt as to the material facts”); Wooler v. Citizens Bank, 274 F. App’x

177, 179 (3d Cir. 2008). The party opposing the motion must produce evidence to show

the existence of every element essential to its case, which it bears the burden of proving

at trial, because “a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Celotex,.477

U.S. at 323; see also Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir. 1992). “[T]he

non-moving party ‘may not rely merely on allegations or denials in its own pleadings;

rather, its response must . . . set out specific facts showing a genuine issue for trial.’”

Picozzi v. Haulderman, 2011 WL 830331, *2 (M.D. Pa. 2011) (quoting FED. R. CIV. P.

56(e)(2)). “Inferences should be drawn in the light most favorable to the non-moving

party, and where the non-moving party’s evidence contradicts the movant’s, then the non-

movant’s must be taken as true.” Big Apple BMW, Inc. v. BMW of North America, Inc.,

974 F.2d 1358, 1363 (3d Cir. 1992).

II.    Statement of Material Facts

       Wood alleges that Defendants “blatantly ignored” threats made by another inmate,

Solomon Carter (“Carter”) on December 8, 2014. (Doc. 35, p. 2). Thereafter, Carter

“attacked and viciously assaulted [Wood] with an [sic] sharp object.” (Id. at 2, 3). He

avers that Defendants watched the assault “for several minutes before intervening.” (Id.

at 3). He further alleges that Defendants “knew of the serious risk that inmate Carter

posed to [his] safety and failed to take reasonable steps to abate the risk, resulting in

Inmate Carter’s attack on [him].” (Id.).
                                               3
       A.     Administrative Exhaustion

       DOC Administrative Directive 804 (“DC-ADM 804”), entitled “Inmate Grievance

System,” provides a multi-step administrative grievance appeal process that was

established to ensure that inmates have an avenue through which they can resolve

problems or other issues relating to their incarceration. (Doc. 68-1, p. 3, ¶ 2). DC-ADM

804, encourages an inmate to attempt informal resolution with the Unit Manager or

Officer-in-Charge prior to filing an official grievance. (Id. at p. 13). If informal

resolution is unsuccessful, the inmate may then file an initial grievance with the Facility

Grievance Coordinator at the facility where the grievance event took place. (Id.) DC-

ADM 804 sets forth the following requirements concerning the contents of the grievance:

       12.    The text of the grievance must be legible, understandable, and
              presented in a courteous manner. The inmate must include a statement
              of the facts relevant to the claim.

              a.     The statement of facts shall include the date, approximate time,
                     and location of the event(s) that gave rise to the grievance.

              b.     The inmate shall identify individuals directly involved in the
                     event(s).

              c.     The inmate shall specifically state any claims he/she wishes to
                     make concerning violations of Department directives,
                     regulations, court orders, or other law.

              d.     If the inmate desires compensation or other legal relief
                     normally available from a court, the inmate must request the
                     specific relief sought in his/her initial grievance.

(Id. at p. 3, ¶ 5, p. 14; DC-ADM 804, § 1 (A)(12)(a)-(d)). If the inmate is dissatisfied

with the initial review of his or her grievance, he or she may file an appeal of the decision
                                              4
with the Facility Manager within fifteen working days from the date of the initial review

response. (Id. at p. 4, ¶ 8). Upon receiving a decision from the Facility Manager, an

inmate may, within fifteen working days, submit an appeal to the final level of review,

the Chief Grievance Officer, Secretary’s Office of Inmate Grievances and Appeals

(SOIGA). (Id. at p. 5, ¶ 10).

       Following the attack, Wood filed a Grievance, which was assigned Grievance

Number 543366, indicating that the attack occurred right in front of “corrections officers”

and they failed to protect him. (Doc. 68-1, p. 61). He states that Carter “made it verbally

clear to staff and officers that he was going to hurt someone” and that “Unit Manager of

B/A Block Mr. Condo along with several officers knew he was going to attack someone

prior to this assault and I happened to be that someone.” (Id.) The grievance officer

denied the grievance for the following reasons:

       Neither unit staff, nor Security Office staff, had received any information,
       either from Inmate Carter, or anyone else, that Inmate Carter was volatile or
       was going to “hurt someone.” Your statement that inmate Carter had made
       it verbally clear to staff that he was going to hurt someone, has not been
       substantiated by any staff involved in this incident. Staff had no knowledge
       or indication that Inmate Carter was going to assault anyone; therefore, your
       claim that staff failed to “protect” you is unfounded.

       The Security Office reviewed video recording of the incident and has
       determined that staff, including Sgt. Detwiler and Officer Fogelman and
       Brown, responded promptly and appropriately; stopping the assault and
       separating you from Inmate Carter. The officers were neither negligent nor
       indifferent to the incident.

       Staff are not guilty of failing to protect you, nor of not preventing the
       incident. Your grievance is denied; as well as your claims for monetary
       compensation.
                                             5
(Id. at 60).

       In his appeal, Wood expresses dissatisfaction with the grievance officer’s

interpretation of his grievance. He states: “In Mr. Rackovan’s response, he states that my

claim of Inmate Carter’s actions ‘has not been substantiated by any staff ‘involved’ in

this incident.’ Clearly, Mr. Racokvan is taking the words in my initial grievance out of

context. I made no claim that those ‘involved’ were the ones that knew of inmate

Carter’s intentions. Of course no one ‘had received any information’ of what inmate

Carter had intended because an admission, by any staff, of that magnitude, would only

‘help my situation.’” (Id. at 59). In upholding the Grievance Officer’s response, and

denying the appeal, the Facility Manager found that “[s]taff were not in possession of any

information indicating Mr. Carter’s intent to harm anyone. A review of available video

footage and the reports both support that staff acted promptly and appropriately to this

unforeseeable event. Claims of deliberate indifference or any form of staff neglect are

unsubstantiated.” (Id. at 58).

       In his final appeal, he indicates that his “attorney is in possession of a list of

D.O.C. employees that were aware of what Mr. Carter stated before moving him from

one block to the other, where I was attacked. I also sent my attorney a list of individuals

willing to testify of hearing what Mr. Carter ranted about!” (Id. at 57). The Chief

Grievance Officer responded as follows: “A review of the record found that you are

incorrect in you claim that staff were aware of a pending attack by the other inmates.

                                               6
There is no evidence that staff were aware of a potential situation concerning the other

inmate and you fail to provide any evidence to substantiate your claims. An investigation

revealed that video footage was reviewed and demonstrated that staff acted promptly and

appropriately to the attack. Staff stopped the attack and took measures to separate you

and the other inmate. There is no evidence of deliberate indifference or a violation of

DOC policy or procedures.” (Id. at 56).

       Although Wood pursued administrative relief to the final level of appeal, he failed

to identify Defendants Detwiler, Fogelman or Brown in any grievance documents,

despite being made aware of the names during the grievance process. (Doc. 68-1, ¶ 16).

       B.     Failure to Protect

       Wood testified that he arrived at SCI-Rockview on November 25, 2014, shortly

before the attack, that he did not know anyone at the jail, and that he had no issues with

Carter prior to the attack. (Doc. 68-2, pp. 34-36, 42-45). He never heard or witnessed

Carter threaten anyone, but he did overhear Carter tell guards that he was going to kill

himself or someone else. (Id. at 47, 48, 50). He testified that he heard Carter “rant and

rave” and witnessed “outbursts.” (Id. at 49, 66). He also testified that, after the attack,

other inmates informed him that Carter was a mental health patient that was not supposed

to be in general population. (Id. at 45, 49, 52). It was also his understanding that this

was not the first time Carter attacked someone. (Id. at 52).


       Defendants Detwiler, Fogelman and Brown declare that they had no information

that Inmate Carter posed a danger to Wood or others. (Doc. 68, ¶ 9).
                                              7
       C.     Failure to Intervene


       Wood testified that, although he was involved in a conversation with other

inmates, had his back toward the guards, and was unaware of where and unsure of how

far away Defendants were at the time of the attack, he knows they were “in the

premises.” (Doc. 68-2, pp. 30, 33, 34, 38, 39). He stated that “all three [Defendants] did

the exact same. They responded to this incident and they failed to intervene

immediately.” (Doc. 68-2, p. 23, 33, 58). When they arrived, they were “standing there

just watching” or “did nothing.” (Id. at 30, 34, 35, 39).


       Defendant Brown declares that he was stationed at “the CB [Block] Front Door”

on December 8, 2014, when he heard the radio transmission for a “fight in the ‘day-

room’ in CB [Block].” (Doc. 68-3, ¶¶ 3, 4). He indicates that he responded immediately

and that he and Defendant Fogleman separated the inmates and placed them in handcuffs.

He transported Carter to the infirmary. (Id. at 6, 7). Defendant Fogleman indicates that

he was stationed at the Officer Desk, which is the floor above the day room where the

incident occurred. (Doc. 68-5. ¶ 3). C.O. Confer informed him that there was a fight in

the day room in CB Block and they both ran to the scene. (Id. at 4, 5). Fogelman

assisted Defendant Brown in separating the inmates and then transported Wood to the

infirmary. (Id. at 6, 7). Defendant Detwiler was stationed at the CA [Block] Front Desk

at the time he received a radio transmission reporting the fight in the CB Block day room.

(Doc. 68-4, ¶¶ 3, 4). He ran to the location but, by the time he arrived, Defendants

                                             8
Brown and Fogelman had already separated the inmates and placed them in handcuffs.

(Id. at 5, 6). He searched the area and found the weapon used by Carter – two razor

blades secured by a band-aid. (Id. at 7).


         The video footage of the incident video was at all times in the possession of the

Security Office of SCI-Rockview, and has not been altered, tampered with or modified.

(Doc. 68, ¶ 10). It demonstrates that Defendants intervened in the incident less than a

minute after its inception. (Id. at 7). The video contains three separate clips, BaseName-

04, BaseName-05, and BaseName-06, each from a different viewpoint and each three

minutes in length. (Doc. 88). In BaseName-06 Carter is seen walking alone and, without

provocation, he lunges at Wood, who is seated at a table with other inmates. A violent

physical altercation ensues, and all other inmates step back and clear the area. From this

view, Defendants Fogleman and Brown enter the area approximately twenty-nine

seconds after the assault begins. Wood and Carter are immediately separated and

restrained. In BaseName-05, the officers are visibly on the scene within sixteen seconds

of the attack. In BaseName-04, an officer is visibly seen radioing for assistance four

seconds after the attack. Five seconds after that, Fogleman and Brown intervene and

successfully separate Wood and Carter. Within thirty to forty seconds a whole host of

corrections officers and staff are on scene. All three clips demonstrate that both Wood

and Carter were removed from the area less than three minutes after the altercation

began.


                                              9
III.   Discussion


       A.     Administrative Exhaustion

       Defendants seek an entry of summary judgment based on Wood’s failure to

properly exhaust his administrative remedies, as required by 42 U.S. C. § 1997e(a), prior

to initiating this action. The Prison Litigation Reform Act of 1996 (the “PLRA”)

“mandates that an inmate exhaust ‘such administrative remedies as are available’ before

bringing suit to challenge prison conditions.” Ross v. Blake, —U.S. —; 136 S. Ct. 1850,

1856 (2016); see Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir. 2000) (“[I]t is beyond the

power of this court—or any other—to excuse compliance with the exhaustion

requirement, whether on the ground of futility, inadequacy or any other basis.”). The text

“suggests no limits on an inmate’s obligation to exhaust– irrespective of ‘special

circumstances.’” Id. “And that mandatory language means a court may not excuse a

failure to exhaust, even to take such circumstances into account. See Miller v. French,

530 U.S. 327, 337, 120 S.Ct. 2246, 147 L.Ed.2d 326 (2000) (explaining that “[t]he

mandatory ‘shall’ ... normally creates an obligation impervious to judicial discretion”).”

Id. at 1856-57.

       Further, the PLRA mandates that an inmate “properly” exhaust administrative

remedies before filing suit in federal court, which demands compliance with an agency’s

deadlines and other procedural rules. Woodford v. Ngo, 548 U.S. 81, 92 (2006); Spruill

v. Gillis, 372 F.3d 218, 230 (3d Cir. 2004) (concluding that the PLRA includes a

procedural default component); Rivera v. Pa. Dep’t of Corr., 388 F.App’x 107, 108 (3d
                                            10
Cir. 2010) (stating “[a]n inmate must exhaust his administrative remedies prior to filing a

civil action in federal court.”). Inmates who fail to fully, or timely, complete the prison

grievance process, or who fail to identify the named defendants, are barred from

subsequently litigating claims in federal court. See Spruill, 372 F.3d 218. “As for the

failure to [ ] identify [the] named defendants on the grievance form, ... to the extent the

identity of a defendant was ‘a fact relevant to the claim,’ Pennsylvania’s prison grievance

policy mandated that the identification be included in the inmate’s statement of facts on

the grievance form. And, ... in the absence of any justifiable excuse, a Pennsylvania

inmate’s failure to properly identify a defendant constituted a failure to properly exhaust

his administrative remedies under the PLRA.” Williams v. Pennsylvania Dep’t of Corr.,

146 F. App’x 554, 557 (3d Cir. 2005) (citing Spruill, 372 F.3d at 234).

        Finally, whether an inmate has properly exhausted administrative remedies is a

question of law that is to be determined by the court, even if that determination requires

the resolution of disputed facts. See Small v. Camden County, 728 F.3d. 265, 268 (3d

Cir. 2013); see also Drippe v. Tobelinski, 604 F.3d 778, 781 (3d Cir. 2010).1

        Defendants specifically seek an entry of judgment based on Wood’s failure to

properly exhaust his administrative remedies in that he did not identify them, at any point

throughout the grievance process, as individuals involved in the events of which he




1
  In accordance with Paladino v. Newsome, 885 F.3d 203 (3d Cir. 2018), the Court placed the parties on
notice that it would consider exhaustion in its role as fact finder and afforded the parties the opportunity
to be heard under Small, 728 F.3d at 268. (Doc. 73).
                                                      11
complains. Wood does not dispute this. Instead, he argues that he exhausted all remedies

administrative remedies available to him. (Doc. 71, pp. 4-6).

       It is undisputed that Wood fully exhausted the grievance concerning the December

12, 2014 attack in that he pursued the grievance to the final level of review. It is also

undisputed that he failed to identify Defendants as being directly involved in the conduct

of which he complains. In fact, in his appeal to final review he revealed that he had

forwarded the names of DOC staff whom he believed to be responsible for the attack to

his attorney but, at no point during the grievance procedure, did he disclose the names of

these individuals. As noted supra, the standard used in determining whether a prisoner

has exhausted the administrative process is whether he properly exhausted by complying

with applicable grievance procedures and rules. The relevant DOC policy and pertinent

language states that “[t]he inmate shall identify individuals directly involved in the

event(s).” (DC-ADM 804, § 1(A)(11)(b)). A similar provision in an earlier version of

DC-ADM 804, required an inmate to name the individuals in the grievance against whom

the inmate eventually brings suit. Spruill, 372 F.3d at 234. The version in effect at the

relevant time is even more cogent as it now contains the mandatory language, “shall

identify.” (Doc. 68-1, p. 3, ¶ 5, p. 14; DC-ADM 804, § 1(A)(12)(b)). The Spruill Court

explained that the purpose of the regulation is to put the prison officials on notice of the

persons claimed to be guilty of wrongdoing. Spruill, 372 F.3d at 234. “[I]t is clear,

regardless of the purpose of the requirement, that Spruill requires the prisoner-grievant-

plaintiff to name in the grievance those he eventually sues, upon pain of procedural
                                              12
default.” Hemingway v. Ellers, 2008 WL 3540526, at *11 (M.D. Pa. 2008) (citing

Williams, 146 F.App’x. at 557; see also, Singleton v. Beadle, No. 3:17-CV-220, 2018

WL 1129300, at *3 (M.D. Pa. Feb. 26, 2018); McNesby v. Heenan, No. 3:CV-16-0602,

2017 WL 4418421, at *4 (M.D. Pa. Oct. 5, 2017).

       Moreover, under Spruill, it is the plaintiff’s burden to explain why he did not name

a defendant in the grievance. See Spruill, 372 F.3d at 234 (noting that “Spruill did not

[name Brown in his grievance], and has offered no explanation for his failure to do so”).

Wood offers no explanation for his decision to forward to his attorney the names of those

he believed responsible for the attack and to choose not to identify the Defendants in his

grievance. Consequently, Defendants are entitled to an entry of summary judgment.

       Alternatively, even had Wood properly exhausted, Defendants would be entitled to

an entry of summary judgment.

       B.     Failure to Protect

       Section 1983 of Title 42 of the United States Code offers private citizens a cause

of action for violations of federal law by state officials. See 42 U.S.C. § 1983. The

statute provides, in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress....



                                              13
Id.; see also Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95

F.3d 1199, 1204 (3d Cir. 1996). To state a claim under § 1983, a plaintiff must allege

“the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of

state law.” West v. Atkins, 487 U.S. 42, 48 (1988). Thus, § 1983 limits liability to

persons who violate constitutional rights.

       The Eighth Amendment imposes “a duty upon prison officials to take reasonable

measures to protect prisoners from violence at the hands of other prisoners.” Hamilton v.

Leavy, 117 F.3d 742, 746 (3d Cir.1997) (citations and internal quotations omitted). To

establish a failure to protect claim, inmates must demonstrate that (1) they are

“incarcerated under conditions posing a substantial risk of serious harm”; and (2) the

prison official acted with “deliberate indifference” to their health and safety. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). “[T]he official must actually be aware of the

existence of the excessive risk; it is not sufficient that the official should have been

aware.” Beers–Capitol v. Whetzel, 256 F.3d 120, 133 (3d Cir.2001).

       For the purpose of establishing deliberate indifference, actual knowledge can exist

where “a substantial risk of inmate attacks was longstanding, pervasive, well-

documented, or expressly noted by prison officials in the past,” and where

“circumstances suggest that the defendant-official being sued had been exposed to

information concerning the risk and thus must have known about it.” Id. (quoting Farmer,

511 U.S. at 842–43). Defendants Detwiler, Fogelman and Brown declare that they had
                                              14
no information that Carter posed a danger to Wood or others. Wood fails to come

forward with evidence that disputes these declarations. He offers general statements that

Carter told guards that he was going to kill someone or himself, that Carter ranted and

raved and had outbursts, and that other inmates informed him after the attack that Carter

should have been in the mental health unit. However, such general statements are

insufficient to demonstrate that Detwiler, Fogelman and Brown were actually aware of

the existence of an excessive risk of harm. Further Wood fails to come forward with any

evidence that would demonstrate that there was a pervasive, well-documented, or

expressly noted substantial risk of inmate attacks, or that Defendants were exposed to

information that would demonstrate that Carter posed an excessive risk of harm and, as

such, they must have known about it. Consequently, Defendants are entitled to an entry

of summary judgment on the failure to protect claim.

       C.     Failure to Intervene


       With regard to Wood’s Eighth Amendment failure to intervene claim, in a case

where an inmate claims an officer had a duty to take reasonable steps to protect a victim

from another officer’s use of excessive force, the inmate must prove that (1) the officer

had a duty to intervene; (2) the officer had the opportunity to intervene; and (3) the




                                             15
officer failed to intervene. Smith v. Mensinger, 293 F.3d 641, 650–51 (3d Cir. 2002).

Importantly, “an officer is only liable if there is a realistic and reasonable opportunity to

intervene.” Id. at 651; see also Bistrian v. Levi, 696 F.3d 352, 371 (3d Cir. 2012).


       Wood contends that his Eighth Amendment rights were violated because, despite

having the opportunity to intervene, Defendants chose to stand by and watch the assault

for some unspecified number of minutes prior to intervening. The evidence of record

indicates to the contrary. The declarations of Defendants, in which they declare that they

immediately responded to the day room upon being notified of the fight, coupled with the

video clips depicting Defendants intervening in, and successfully quelling, the altercation

within seconds of its inception, clearly demonstrate that Defendants had the opportunity

to intervene and did so within a realistic and reasonable time frame. Wood fails to come

forward with evidence that disputes the video evidence and, consequently, fails to

demonstrate that there is a genuine issue of material fact. Accordingly, Defendants are

also entitled to an entry of summary judgment on the failure to intervene claim.


IV.    Conclusion

       Based on the foregoing, Defendants’ motion (Doc. 65) for summary judgment will

be granted.

       An appropriate Order will issue.

                                    BY THE COURT:

                                    s/James M. Munley
                                    JUDGE JAMES M. MUNLEY
                                    United States District Court
